Citation Nr: 1538851	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from May 1952 to September 1954, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his January 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a February 2015 statement, the Veteran withdrew the hearing request and asked that his case be forwarded to the Board for a decision.  Therefore, the Veteran's hearing request has been withdrawn.  

A review of the record shows that the Veteran has been diagnosed with multiple psychiatric disabilities during the pendency of the appeal.  Further, the Veteran has been previously denied entitlement to service connection for a psychiatric disability, PTSD, and schizophrenia.  Therefore, the Board has broadened its consideration accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a July 2015 statement, the Veteran indicated that he wanted to reopen a previously denied claim of entitlement to service connection for a heart disability.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision denied reopening a claim of entitlement to service connection for PTSD.

2.  An unappealed November 2002 rating decision denied entitlement to service connection for paranoid schizophrenia.    

2.  The evidence associated with the claim file subsequent to the June 1997 and November 2002 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability, to include PTSD.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A May 1987 rating decision denied entitlement to service connection for a nervous condition based on a finding that there was no diagnosis of the claimed disability.  The Veteran appealed that decision and in a February 1988 decision, the Board denied entitlement to service connection for a psychiatric disorder based on a finding that the Veteran did not have a current disability.  In September 1992, April 1993, and September 1994 rating decisions, the Veteran was denied entitlement to service connection for PTSD based on findings that he did not have a diagnosis of PTSD.  The Veteran did not appeal those decisions.  In a July 1995 rating decision, the Veteran was denied entitlement to service connection for PTSD based on a finding that he did not have a diagnosis of PTSD that was based on a verifiable stressor.  The Veteran did not appeal that decision.  In September 1996, December 1996, and June 1997 rating decisions, the Veteran's claims to reopen a claim of entitlement to service connection for PTSD were denied based on findings that new and material evidence had not been presented.  The Veteran did not appeal those decisions.  In a November 2002 rating decision, the Veteran was denied entitlement to service connection for paranoid schizophrenia based on a finding that the evidence did not show that the disability was incurred in or aggravated by active service.  The Veteran did not appeal that decision.

Pertinent evidence of record at the time of the June 1997 and November 2002 rating decisions included multiple statements from the Veteran indicating that he had experienced mental health symptoms since service; statements from the Veteran identifying traumatic experiences while serving in Korea; and VA Medical Center medical records showing the Veteran to have various mental health diagnoses, to include PTSD, major depressive disorder, and paranoid schizophrenia.  

Pertinent evidence received since the June 1997 and November 2002 rating decisions includes additional statements from the Veteran in which he indicates that he has PTSD as a result of his experiences serving in Korea, to include a fear of hostile military activity.  

The Board notes that the Veteran was previously denied entitlement to service connection for PTSD based on a finding that he did not have a corroborated stressor.  Effective July 13, 2010, the regulations for PTSD were amended.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3) (2015).

In light of the July 2010 amendment in the regulations for PTSD and the Veteran's statements that he has PTSD as a result of his fear of hostile military activity, the Board finds that the evidence submitted raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a psychiatric disability, to include PTSD, is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a psychiatric disability, to include PTSD, is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for a psychiatric disability is decided.  

The Veteran has reported that he has PTSD as a result of his fear of hostile military activity during service in Korea.  A review of the record shows that the Veteran was last provided a VA PTSD examination in July 1992, at which time it was found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Since that time, the record shows that the Veteran has been reported to have PTSD as a result of experiences in Korea by his mental health treatment providers.  However, the Veteran has not been diagnosed with PTSD based on a fear of hostile military activity by a VA psychiatrist or psychologist as required by the amended regulation.  38 C.F.R. § 3.304 (f)(3) (2015).

Therefore, the Board finds that the Veteran should be provided a VA examination to determine whether he has a psychiatric disability that is etiologically related to active service, to include whether he has PTSD as a result of a fear of hostile military activity during service.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based on the examination and a review of the record, the examiner should provide the following opinions: 
   
(a)  Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to a fear of hostile military activity while serving in support of combat operations in Korea?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychosis that was present within one year of separation from active service?  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


